Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jot (US 6188769).

Regarding claim 20, Jot teaches A method comprising: obtaining first parameters (Jot figures 3-4, late reverberation path 36) for late reverberation synthesis; performing the late reverberation synthesis (Jot figures 3-4, late reverberation path 36)  based on the first parameters and at least one audio signal to produce at least one diffuse reverberated signal (Jot figure 3 and Col 4 lines 19-27 and Col 4 lines 38-46, “In the late reverberation block 70, the filtered W channel of the source signal is input through an all-pass cascade (diffusion) filter 72 to a tapped delay line 74 inputting delayed feeds as a 4-channel input signal into a feedback matrix 76 including absorptive delay elements 78”); and rendering the at least one diffuse reverberated signal (Jot figure 4, output decoder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jot (US 6188769) in view of Davidson (US 2016/0337779).

Regarding claim 1, Jot teaches A method comprising: obtaining first parameters (Jot figures 2 and 3, early reflection path 34) for early reflection synthesis based on a geometry of a sound scene; obtaining second parameters (Jot figures 3-4, late reverberation path 36) for late reverberation synthesis; performing the early reflection synthesis based on the first parameters (Jot figures 2 and 3, early reflection path 34) and at least one audio signal to produce at least one early reflection signal (Jot figure 3 and Col 4 lines 19-27); performing the late reverberation synthesis (Jot figures 3-4, late reverberation path 36) based on the second parameters and the at least one audio signal to produce a diffuse reverberated signal (Jot figure 3 and Col 4 lines 19-27 and Col 4 lines 38-46, “In the late reverberation block 70, the filtered W channel of the source signal is input through an all-pass cascade (diffusion) filter 72 to a tapped delay line 74 inputting delayed feeds as a 4-channel input signal into a feedback matrix 76 including absorptive delay elements 78”); combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal (Jot figure 4, Main bus); and rendering the at least one reverberated signal (Jot figure 4, output decoder), however does not explicitly teach combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal; and rendering the at least one reverberated signal.

Davidson teaches combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal (Davidson figure 6 and ¶0104, “The direct response, early reflections, and late response are summed together”); and rendering the at least one reverberated signal (Davidson ¶0012 and fig 1, “The output of each BRIR subsystem (each of subsystems 2,…,4) is time-domain binaural audio signal including a left and a right channel”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Davidson to improve the known method of Jot to achieve the predictable result of reproducing audio with audio cues that allows for a more natural sounding audio experience (Davidson ¶0044).

Regarding claims 2 and 12, Jot in view of Davidson teaches wherein the second parameters comprise at least one of: at least one attenuation filter coefficient, at least one delay line length (Jot figure 5 and Col 4 lines 38-46, “tapped delay line 74”), or at least one diffuse-to-direct ratio control filter coefficient.

Regarding claims 3 and 13, Jot in view of Davidson teaches wherein the obtaining of the first parameters and the obtaining of the second parameters comprises using information included in input to an encoder, wherein the input to the encoder comprises at least one of: the geometry of the sound scene, wherein the geometry of the sound scene comprises at least one of: one or more dimensions of the sound scene (Jot figure 2 and Col 2 lines 4-10, “location of the listener, sound sources, walls and obstacles are defined relative to a coordinate system”), one or more geometric primitives of the sound scene, one or more vertices of the sound scene, one or more mesh faces of the sound scene, or one or more meshes of the sound scene; desired reverberation characteristics of the sound scene; an indication of a desired sound decay time per frequency; or desired diffuse-to-direct ratio characteristics of the sound scene.

Regarding claims 4 and 14, Jot in view of Davidson teaches wherein the performing of the late reverberation synthesis comprises using the second parameters as input to a feedback delay network reverberator (Jot figure 5 and Col 4 lines 38-47, tapped delay line 74 and feedback matrix 76), wherein the performing of the late reverberation synthesis further comprises: obtaining a dimension of the geometry of the sound scene (Jot figure 2 and Col 2 lines 4-10, “location of the listener, sound sources, walls and obstacles are defined relative to a coordinate system”); determining a length of at least one delay line of the feedback delay network reverberator based on the obtained dimension (Jot Col 4 lines 35-36, “4-tap delay line 64 to implement successive early reflection,” to simulate reflection and reverberation effects in a room, it is obvious that the room dimension coordinates will be used to determine delays. Col 5 lines 30-50, Reverb_delay: the delay of the late reverberation relative to the first reflection, Col 3 lines 52-57. See also Jot Col 1 lines 47-65 and Jot NPL.); determining coefficients for at least one attenuation filter of the feedback delay network reverberator based on one or more reverberation characteristics for the sound scene (Jot Col 4 Col 5 lines 30-50 and Col 6 lines 28-67); and determining coefficients for at least one diffuse-to-direct ratio control filter based on one or more diffuse-to-direct ratio characteristics for the sound scene (Davidson  figure 6 and ¶0087, “direct-to-reverberant ratio” which is based on Source Direction and Distance as shown in figure), wherein the second parameters comprise the length, the coefficients for the at least one attenuation filter, and the coefficients for the at least one diffuse-to-direct ratio control filter (See mapped limitations over Jot in view of Davidson above).

Regarding claims 5 and 15, Jot in view of Davidson teaches wherein the obtaining of the first parameters comprises determining one or more early reflection characteristics of the geometry of the sound scene (Jot figure 2 and Col 2 lines 4-10, “location of the listener, sound sources, walls and obstacles are defined relative to a coordinate system” and Col 5 lines 30-48, “Reflection_dB”).

Regarding claims 6 and 16, Jot in view of Davidson teaches wherein the obtaining of the first parameters comprises: obtaining one or more potential reflecting elements of the geometry of the sound scene (Jot Col 4, lines 48-67, “reflected sound in the listener’s environment”); determining at least one position of at least one sound source in the sound scene (Jot figure 2, Sound sources S1, S2); forming a beam from the at least one position of the at least one sound source towards a respective one of the one or more potential reflecting elements (Jot Col 4 lines 48-67, “Before these sounds reach the listener’s environment they have been affected by the transmission or diffraction effects, therefore both the direct sound and the contribution by the sound to the reflected sound in the listener’s environment are muffled”); determining whether the beam or a reflection of the beam hits an element of the one or more potential reflecting elements (Jot Col 4 lines 48-67, “transmitted through the wall”); and determining at least one reflecting plane of the sound scene (Jot Col 4 lines 48-67, “wall”), wherein the at least one reflecting plane comprises one or more of the one or more potential reflecting elements determined to be hit with the beam or the reflection of the beam, wherein the first parameters comprise the at least one determined reflecting plane of the sound scene (Jot Col 4 lines 48-67, “Sounds that are in a different room or environment can reach the listener's environment by transmission through walls or by traveling through any openings between the sound source's and the listener's environments. Before these sounds reach the listener's environment they have been affected by the transmission or diffraction effects, therefore both the direct sound and the contribution by the sound to the reflected sound in the listener's environment are muffled”).

Regarding claim 9, Jot in view of Davidson teaches wherein the first parameters and the second parameters are obtained based on physical room information (Jot Col 3 lines 1-15).

Regarding claim 11, Jot teaches An apparatus comprising: at least one processor; and at least one non-transitory memory and computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: obtain first parameters (Jot figures 2 and 3, early reflection path 34) for early reflection synthesis based on a geometry of a sound scene; obtain second parameters (Jot figures 3-4, late reverberation path 36)  for late reverberation synthesis; perform the early reflection synthesis based on the first parameters (Jot figures 2 and 3, early reflection path 34) and at least one audio signal to produce at least one early reflection signal (Jot figure 3 and Col 4 lines 19-27); perform the late reverberation synthesis (Jot figures 3-4, late reverberation path 36) based on the second parameters and the at least one audio signal to produce a diffuse reverberated signal (Jot figure 3 and Col 4 lines 19-27 and Col 4 lines 38-46, “In the late reverberation block 70, the filtered W channel of the source signal is input through an all-pass cascade (diffusion) filter 72 to a tapped delay line 74 inputting delayed feeds as a 4-channel input signal into a feedback matrix 76 including absorptive delay elements 78”); combine the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal (Jot figure 4, Main bus); and render the at least one reverberated signal (Jot figure 4, output decoder), however does not explicitly teach combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal; and rendering the at least one reverberated signal.

Davidson teaches combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal (Davidson figure 6 and ¶0104, “The direct response, early reflections, and late response are summed together”); and rendering the at least one reverberated signal (Davidson ¶0012 and fig 1, “The output of each BRIR subsystem (each of subsystems 2,…,4) is time-domain binaural audio signal including a left and a right channel”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Davidson to improve the known method of Jot to achieve the predictable result of reproducing audio with audio cues that allows for a more natural sounding audio experience (Davidson ¶0044).

Regarding claim 19, Jot teaches A non-transitory computer-readable medium comprising program instructions stored thereon which, when executed with at least one processor, cause the at least one processor to: obtain first parameters (Jot figures 2 and 3, early reflection path 34) for early reflection synthesis based on a geometry of a sound scene; obtain second parameters (Jot figures 3-4, late reverberation path 36) for late reverberation synthesis; perform the early reflection synthesis based on the first parameters (Jot figures 2 and 3, early reflection path 34) and at least one audio signal to produce at least one early reflection signal (Jot figure 3 and Col 4 lines 19-27); perform the late reverberation synthesis (Jot figures 3-4, late reverberation path 36) based on the second parameters and the at least one audio signal to produce a diffuse reverberated signal (Jot figure 3 and Col 4 lines 19-27 and Col 4 lines 38-46, “In the late reverberation block 70, the filtered W channel of the source signal is input through an all-pass cascade (diffusion) filter 72 to a tapped delay line 74 inputting delayed feeds as a 4-channel input signal into a feedback matrix 76 including absorptive delay elements 78”); combine the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal (Jot figure 4, Main bus); and render the at least one reverberated signal (Jot figure 4, output decoder), however does not explicitly teach combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal; and rendering the at least one reverberated signal.

Davidson teaches combining the at least one early reflection signal and the diffuse reverberated signal to produce at least one reverberated signal (Davidson figure 6 and ¶0104, “The direct response, early reflections, and late response are summed together”); and rendering the at least one reverberated signal (Davidson ¶0012 and fig 1, “The output of each BRIR subsystem (each of subsystems 2,…,4) is time-domain binaural audio signal including a left and a right channel”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Davidson to improve the known method of Jot to achieve the predictable result of reproducing audio with audio cues that allows for a more natural sounding audio experience (Davidson ¶0044).

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jot (US 6188769) in view of Davidson (US 2016/0337779) in further view of Marrakech (NPL: MPEG-1 Audio Architecture and Requirements).

Regarding claims 10 and 18, Jot in view of Davidson teaches wherein the first parameters comprise at least one reflecting plane (Jot Col 3 lines 1-12, “sounds would reflect off the walls”), further comprising: receiving an encoder input format file (Jot Col 2 lines 23-28, “early reflection feed is encoded in multi-channel format”), however does not explicitly teach determining importance information based on the encoder input format file, wherein the importance information comprises at least one indication of an importance of a respective one of the at least one reflecting plane for one or more orders of early reflections.

Marrakech teaches determining importance information based on the encoder input format file, wherein the importance information comprises at least one indication of an importance of a respective one of the at least one reflecting plane (Marrakech Page 4, “dynamic inclusion of audio elements in a sub-scene based on their relevance”) for one or more orders of early reflections (limitation “for one or more orders of early reflections” is interpreted to be an intended use limitation).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Marrakech to improve the known method of Jot in view of Davidson to achieve the predictable result of emphasizing on processing that is of higher importance.

Allowable Subject Matter
Claims 7-8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “obtaining one or more potential reflecting elements of the geometry of the sound scene; determining one or more sound sources in the sound scene; determining one or more positions of a simulated listener in the sound scene; simulating a sound ray from a respective sound source of the one or more sound sources to a respective one of the one or more potential reflecting elements and determining whether the simulated sound ray or a reflection of the simulated sound ray reflects to a respective position of the one or more positions of the simulated listener, wherein a determination that the simulated sound ray or the reflection reflects to the position further comprises incrementing a respective number of times the respective potential reflecting element reflects the simulated sound ray or the reflection towards the one or more positions of the simulated listener; and determining one or more reflecting planes of the one or more potential reflecting elements based, at least partially, on the respective number of times the one or more potential reflecting elements were involved in simulated sound ray reflection, wherein the first parameters comprise the one or more determined reflecting planes” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Jot (Analysis and Synthesis of Room Reverberation Based on a Statistical Time-Frequency Model).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652